Citation Nr: 0012522	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-15 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to August 13, 1997, 
for the award of nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

This veteran had active service from December 1941 to October 
1945.  The veteran died on May [redacted], 1997.  The appellant 
is the veteran's surviving spouse.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1998 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied the benefit 
sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for the equitable resolution of 
this appeal has been obtained.

2.  The veteran's death certificate shows that he died on 
May [redacted], 1997.

3.  The appellant's application for death pension benefits 
was received on August 13, 1997, more than 45 days following 
the veteran's death. 


CONCLUSION OF LAW

The requirements for an effective date prior to August 13, 
1997, for an award of nonservice-connected death pension 
benefits have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.102, 3.151, 3.152, 3.155, 
3.400 (1999).  
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she filed a claim for nonservice-
connected death pension benefits within the first 45 days 
following the veteran's death.  Specifically, the appellant 
alleges that she made telephone inquiries regarding death 
pension benefits between May [redacted], 1997 and June 20, 1997 
and that these inquiries constituted a formal claim for 
nonservice-connected death pension benefits. 

Initially, the Board finds that the appellant has submitted a 
well-grounded claim for an earlier effective date for 
nonservice-connected death pension benefits within the 
meaning of 38 U.S.C.A. § 5107(a)(West 1991).  That is, the 
Board finds that the appellant has presented a claim that is 
plausible.  Likewise, the Board concludes that all relevant 
evidence has been properly developed and that the duty to 
assist the appellant in developing pertinent facts as set 
forth in 38 U.S.C.A. § 5107(a) has been satisfied.  
Under the applicable regulations, improved death pension is a 
benefit payable by VA to a veteran's surviving spouse because 
of the veteran's nonservice-connected death.  Basic 
entitlement exists if, among other things, the surviving 
spouse's income is not in excess of the applicable maximum 
pension rate specified in 38 C.F.R. § 3.23 (1999), and the 
pension rate is increased in situations where the surviving 
spouse has dependents.  38 U.S.C.A. § 1521(a),(c)(West 1991); 
38 C.F.R. § 3.3(a)(3)(1999).  Pension benefits shall be paid 
at the maximum annual rate reduced by the amount of annual 
income received by the surviving spouse and dependents.  38 
U.S.C.A. § 1521(c)(1991); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a),(b), (d)(4)(1999). 

The effective date for the award of death pension benefits 
based on claims received on or after October 1, 1984, is the 
first day of the month in which the veteran's death occurred 
if the claim is received within 45 days after the date of 
death.  Otherwise, the effective date is the date of the 
receipt of the claim.  38 U.S.C.A. § 5110(d)(2)(West 1991); 
38 C.F.R. § 3.400(d)(3)(ii)(1999).  Applicable regulations 
also provide that payment of monetary benefits based on an 
award of pension may not be made to an individual for any 
period before the first day of the calendar month following 
the month in which the award or increased award became 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(1999).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 
5101(a)(West 1991); 38 C.F.R. § 3.151(a)(1999).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit being sought must be 
identified.  38 C.F.R. § 3.155 (1999).

A review of the claims file shows that the appellant's 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
was received on August 13, 1997.  It is clearly stated in the 
governing regulations that if the appellant fails to file a 
claim for nonservice-connected death benefits within 45 days 
of the veteran's death, the effective date of the award will 
be the date of receipt of the claim.  As the appellant failed 
to file her claim within 45 days of the veteran's death, the 
earliest effective date which could possibly be assigned 
under the provisions of 38 C.F.R. § 3.400(c )(3)(ii) for the 
appellant's death pension benefits as a mater of law is the 
date of receipt of the claim, or August 13, 1997, as is 
currently assigned.  

The Board has reviewed the record in order to determine 
whether a formal or informal claim may have been filed prior 
to August 13, 1997.  The record reflects that an application 
for burial benefits was filed in July 1997.  However, in 
Shields v. Brown, 8 Vet. App. 346 (1995) and Herzog v. 
Derwinski, 2 Vet. App. 502, 503 (1992), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that an application for burial benefits may not 
be construed as either a formal or informal application for 
DIC or death pension benefits, because these available 
benefits were not identified as being among the benefits 
being sought. 

Based on this evidence, the Board must conclude that 
entitlement to an effective date prior to August 13, 1997, 
for an award of nonservice-connected death pension benefits 
is not established.  Simply put, the appellant has submitted 
no evidence that she filed and that the VA received a claim 
for benefits prior to that date.  In cases such as this, 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In the absence of some evidence 
indicating that the appellant filed a claim for death pension 
benefits within 45 days of the veteran's death, there is no 
basis for an earlier effective date, and the claim must be 
denied.  


ORDER

An effective date prior to August 13, 1997 for an award of 
nonservice-connected death pension benefits is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

